DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 12/16/2020. Please note Claims 1-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
the extracted pixel data (208)” which lacks antecedent basis. The claim fails to define what 208 refers to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15 describes “computer program product” which comprises only “a computer-readable storage medium”.  
Further, Applicant's specification fails to explicitly define the scope of “a computer-readable storage medium”.  Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed “computer-readable storage medium” is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meier (US 20170214899 A1, cited on IDS 8/26/2021), in view of Kutliroff (US 20170243352 A1, cited on IDS 8/26/2021) and Brown (US 20210256707 A1).
Regarding Claim 1, Meier discloses a computer implemented method for augmenting a first image with image data from a second image, the method comprising: 
receiving the first image depicting a first scene ([0080] “Step 106 provides a second image of a real environment captured by a second camera. For example, in the ; 
capturing the second image depicting a second scene using an image capturing device ([0066] “Step 101 provides a first image of a real object captured by a first camera.”); 
identifying an object in the second image ([0067] “Step 102 determines at least part of the real object in the first image as an object image area. In one embodiment, segmentation could be performed in order to determine the at least part of the real object in the first image.”); 
extracting pixel data from the second image ([0056] “For example, according to one embodiment disclosed in the present disclosure, the image area 321 of the chair (extracted or segmented from the image 311) could be mapped to the image 411 of a living room containing the table 407 and the floor plane 402 captured by the camera 401 in order to produce the augmented image (or view) 412.”); and 
inserting the extracted pixel data of the second image data into the first image, thereby rendering an augmented image ([0087] “The object image area 321 may be overlaid or mapped to the image area 421 (i.e. the target space) in the image 411 to produce an augmented view 412.”). 
Meier does not expressly disclose details of the segmentation method.
However, in the same field of endeavor, Kutliroff discloses receiving a 3D model ([0041] “source object”) from a database, the database comprising a plurality of 3D models, the 3D model corresponding to the identified object of the second image ; 
aligning the 3D model with the identified object in the second image ([0041] “In particular, a 3D transformation is computed to align the detected object to a source object, such as, for example a CAD model of the object.”); 
modifying pixel data from the second image using a contour of the 3D model's projection onto the second image ([0118] “generating a 2D mask based on the camera pose associated with the new RGB image frame and the registration corresponding to the selected object; replacing pixels associated with the selected object within the 2D mask, with values based on pixels associated with neighboring regions in the new RGB image frame”).
In the same field of endeavor, Brown discloses extracting pixel data from the second image using a contour of the 3D model's projection onto the second image ([0006] “obtaining a first image that depicts an object, the first image comprising a plurality of pixels; predicting, by the machine-learned generator model, a segmentation mask for the object, wherein the segmentation mask identifies a subset of the plurality of pixels that correspond to the object; extracting a first portion of the first image based at least in part on the segmentation mask, wherein the first portion comprises the subset of the plurality of pixels; generating a second image by pasting the first portion of the first image onto a background image portion”).

Regarding Claim 2, Meier-Kutliroff-Brown discloses the method according to claim 1, further comprising: determining a first 3D coordinate space of the first image (Meier [0081] “Step 107 determines a second 3D plane relative to the second camera where the second camera captures the second image. In this case, the position and orientation of the second 3D plane is estimated in a coordinate system associated with the second camera at a position that the second image is captured from.”); determining a second 3D coordinate space of the second image (Meier [0071] “Step 103 determines a first 3D plane relative to the first camera, the first camera being at a position where the first image is captured. In this case, the position and orientation of the first 3D plane is estimated in a coordinate system associated with the first camera at a position that the first image is captured from.”); determining an object coordinate for the identified object in the second image using the second 3D coordinate space (Meier [0072] “In general, for a 3D plane relative to an object (e.g. a camera), the plane distance of the 3D plane represents a distance from the 3D plane to the object, and the plane normal direction represents the orientation of the 3D plane relative to the object in a coordinate system associated with the object.”), and wherein inserting the extracted pixel data of the second image data into the first image comprises inserting the extracted pixel data (208), at a position coordinate in the first image corresponding to the object coordinate (Meier [0083] “Step 108 maps at least part of the object image area to a target space in a view of the real environment captured at a viewpoint. The at least one image feature is mapped to at least one target position in a coordinate system of the view such that a difference between the at least one first angle and at least one second angle is minimized.”). 
Regarding Claim 3, Meier-Kutliroff-Brown discloses the method according to claim 2 further comprising adjusting the position of the extracted pixel data in the augmented image by: zooming in or out, or translating the first image, thereby manipulating the first 3D coordinate space of the first image; and adjusting the position of the extracted pixel data in the augmented image to correspond to the object coordinate in the manipulated 3D coordinate space of the first image (Meier [0096] “In an embodiment, the warping function (e.g. comprising multiple homographies) may be determined according to the at least one target position. When there are four target positions in the second image and corresponding positions of, e.g., four image features in the first image, then the warping function (e.g. a homography) may be uniquely computed based on 2D-2D correspondences between the target positions in the second image and the positions of the image features in the first image.” [0127] “For each respective image of the images 312 and 313, a spatial relationship SR1 (i.e. rotation and/or translation in the 3D space) between the camera 301 (i.e. the first camera) where it captures the image 311 (i.e. the first image) and the respective . 
Regarding Claim 4, Meier-Kutliroff-Brown discloses the method according to claim 2, further comprising: for the 3D model, defining a first value for a scale parameter, a first value for a translation parameter, and a first value for a rotation parameter; for the identified object in the second image, defining a second value for a scale parameter, a second value for a translation parameter, and a second value for a rotation parameter; and aligning the 3D model to the determined 3D coordinate space of the second image by manipulating one or more of the first scale parameter, the first translation parameter and the first rotational parameter of the 3D model, such that the first scale parameter corresponds to the second scale parameter, and the first translation parameter corresponds to the second translation parameter, and the first rotation parameter corresponds to the second rotation parameter (Meier [0127] “For each respective image of the images 312 and 313, a spatial relationship SR1 (i.e. rotation and/or translation in the 3D space) between the camera 301 (i.e. the first camera) where it captures the image 311 (i.e. the first image) and the respective camera where it captures the respective image in a coordinate system fixed relative to the chair 304 (i.e. the real object) may be determined” teaches or implies the value for a translation parameter and the value for a rotation parameter. Kutliroff [0030] “the 3D transformation” implies the value for a scale parameter, the value for a translation parameter and the value for a rotation parameter, or at least render such features obvious). 
Claim 5, Meier-Kutliroff-Brown discloses the method according to claim 1, further comprising: requesting an input from a user; and receiving an input from the user, and wherein the step of receiving the 3D model comprises sending data pertaining to the received input to the database (Meier [0017] “According to an embodiment, the step of determining the first 3D plane relative to the first camera comprises determining a first plane distance between the first 3D plane and the first camera, the first camera being at a position where the first image is captured, according to at least one of a manual input, user-interaction…”). 
Regarding Claim 6, Meier-Kutliroff-Brown discloses the method according to claim 1, further comprising: identifying one or more objects in the first image; and removing at least one of the one or more identified objects in the first image or manipulating at least one of the one or more identified objects by changing a position of at least one of the one or more identified objects in the first image (Kutliroff [0047] “Object deletion circuit 1102 may be configured to delete user selected objects from the scene. For each object to be deleted from the scene, a rendering engine generates a 2D mask 1110 based on the camera pose and the registration of the 3D model of the object to be deleted.”). 
Regarding Claim 7, Meier-Kutliroff-Brown discloses the method according to claim 1, further comprising: removing the inserted pixel data from the augmented image; capturing a third image of the second scene using the image capturing device; re-identifying the previously identified object of the second image in the third image; calculating a third 3D coordinate space for the third image; aligning the 3D model with the identified object in third image; extracting pixel data from the third image of a contour of the 3D model projection onto the third image; determining a second object coordinate for the identified object in the third image using the third 3D coordinate space; and inserting the extracted pixel data of the third image data into the first image at a position coordinate in the first image corresponding to the second object coordinate (This claim refers to repeating the method of claim 1 with other images. Meier-Kutliroff-Brown discloses the method is repeatable. For example, see Kutliroff [0049] “The described process may be repeated for each frame generated by the depth camera, so that as the user moves the depth camera, which may be integrated in a tablet, around the scene, the camera pose and the masks generated for each frame are continuously recomputed and super-imposed on the current frame from the camera, in order to maintain the realistic effect.”). 
Regarding Claim 11, Meier-Kutliroff-Brown discloses the method according to claim 1, wherein the step of receiving the 3D model comprises sending image data pertaining to the identified object to the database (Kutliroff [0041] “In some embodiments, the source object may be created by scanning the object with a depth camera and applying 3D scanning software to produce a 3D reconstruction of the object.” [0051] “In some embodiments, the scene may first be scanned and frame images stored for subsequent processing by the scene analysis system.”). 
Regarding Claim 12, Meier-Kutliroff-Brown discloses the method according to claim 1, wherein the step of capturing a second image comprises using AR or VR equipment, and wherein the method further comprises displaying the augmented image using said AR or VR equipment (Meier [0054] “Further, one or more of the cameras may be part of or attached to a mobile device, such as a mobile phone, wearable computer, tablet computer, mobile computer (often called laptop) or a head mounted display, such as used for optical see-through augmented reality applications.”). 
Regarding Claim 13, Meier-Kutliroff-Brown discloses the method according to claim 1, further comprising storing the augmented image in a memory (saving a screenshot of Meier Fig. 4, 412 could teach the claimed feature). 
Regarding Claim 14, Meier-Kutliroff-Brown discloses a device configured to augment a first image with image data from a second image, the device comprising circuitry configured to perform the method of claim 1 (Meier [0045] . 
Regarding Claim 15, Meier-Kutliroff-Brown discloses computer program product comprising a computer-readable storage medium with instructions adapted to carry out the method of claim 1 when executed by a device having processing capabilities (Meier [0046] “According to another aspect, the invention is also related to a computer program product comprising software code sections which are adapted to perform a method according to the invention.”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meier (US 20170214899 A1), in view of Kutliroff (US 20170243352 A1) and Brown (US 20210256707 A1), further in view of Wu (US 10846552 B1).
Regarding Claim 8, Meier-Kutliroff-Brown discloses the method according to claim 1. In the same field of endeavor, Wu discloses wherein the step of identifying the object in the second image comprises determining an object type using an image search algorithm (Wu, Col 4 Line 63 “The content server 312 can analyze the request, and can cause the relevant information, including the image data, to be transmitted to a search engine 316 or other such search service. The search engine 316 can transmit the image data to a universal detector 320 that is configured to identify one or more regions in the image data that correspond to a type of object which the universal detector is configured to recognize.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Meier-Kutliroff-Brown with the features of determining an object type using an image search algorithm. Doing so could assist the object detection process.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Meier (US 20170214899 A1), in view of Kutliroff (US 20170243352 A1) and Brown (US 20210256707 A1), further in view of Kocharlakota (US 20200005542 A1).
Regarding Claim 9, Meier-Kutliroff-Brown discloses the method according to claim 1. In the same field of endeavor, Kocharlakota discloses wherein the step of identifying the object in the second image comprises scanning a QR code on the object to be identified in the second scene (Kocharlakota [0107] “In certain embodiments according to the present disclosure, at operation 1020, one or more components (for example, an augmentation engine, such as augmentation engine 229 in FIG. 2 and an object recognition engine, such as object recognition engine 227 in FIG. 2) determines whether there are objects within a given sensor range (for example, the field of view of an externally-oriented camera of an AR apparatus) which comprise augmentation targets. According to various embodiments, the determination of whether there are augmentation targets, and in particular, augmentation targets associated with items of AR content for the present user is performed by applying one or more object recognition algorithms to image data from the externally-oriented camera. In certain embodiments, the determination of whether there are augmentation targets associated with AR content for a present user may be assisted by the augmentation target itself. For example, the augmentation target may have one or more surfaces with a coded medium (for example, a barcode or QR code), bypassing the need for recognition of the object as the augmentation target.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Meier-Kutliroff-Brown with the features of scanning a QR code to identify the object. Doing so could assist the object detection process.
Regarding Claim 10, Meier-Kutliroff-Brown discloses the method according to claim 1. In the same field of endeavor, Kocharlakota discloses wherein the step of identifying the object in the second image comprises reading a beacon signal transmitted by the object to be identified in the second scene (Kocharlakota [0107] “As another example, the augmentation target may also have a beacon (for example, a flashing infrared beacon) advertising itself as an augmentation target.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Meier-Kutliroff-Brown with the features of reading a beacon signal to identify the object. Doing so could assist the object detection process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613